El Juez Asociado Señor Wole,
emitió la opinión del tribuna].
Brunet, Sáenz & Compañía es la demandante y apelada en este caso. La expresada firma con el fin de cobrar una deuda, embargó un automóvil de carga, el cual según la manifestación del acreedor embargante pertenecía a Juan Dalmau, alegado deudor. Robustiano Iraola intervino como tercerista y alegó que el truck era suyo. En lo que res-pecta al aereedor y el tercerista la corte dictó sentencia en favor del primero.
El apelante tercerista prestó declaración tendente a es-tablecer el hecho de que él había vendido un truck directa-mente al demandado Dalmau; que la licencia de dicho truck de carga quedó a nombre del sobrino de Iraola, o de Iraola mismo; que Dalmau no pagó todo el precio de venta sino que siguió debiendo a Iraola la suma de $2,000; que como Dalmau no podía pagar dicha deuda él verificó un contrato de dación en pago con Iraola de la propiedad.
La prueba presentada por el acreedor, por otra parte, *201tendió a acreditar que antes de embargarse el indicado truck nn representante de dicho acreedor, sn abogado, y el marshal de la corte se presentaron donde Iraola quien negó ser el dueño de la propiedad, o según la manifestación de nno de los testigos, dijo qne el título a la propiedad lo te-nía Dalmau. Asimismo, según los testigos del acreedor Iraola manifestó qne él encontró el truck en la calle, lo co-gió y llevó a sn casa para asegnrar sn deuda. También los testigos del acreedor dijeron qne Dalmau al ser' embargada la propiedad no manifestó como se declaró en el juicio que el truck había sido traspasado a Iraola, sino que pidió tiempo para poder llevar a cabo cierta transacción n otro ofrecimiento. Después que el acreedor había embargado el truck, actuando por consejo del abogado de dicho acreedor, Iraola a la vez dejó en poder del márshal una orden de embargo para cobrar su deuda. La corte de distrito resolvió este conflicto de prueba en favor del acreedor y nos senti-mos obligados a confirmar la sentencia.